Citation Nr: 1642312	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  07-30 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an epigastric disorder (originally claimed as epigastric pain).

2. Entitlement to service connection for vision loss.

3. Entitlement to service connection for an eye disorder (originally claimed as a red spot on the eye). 

4. Entitlement to service connection for a skin rash.

5. Entitlement to service connection for residuals of head trauma.

6. Entitlement to service connection for hammertoes.

7. Entitlement to service connection for sinusitis.

8. Entitlement to service connection for cervical spondylosis.

9. Entitlement to service connection for a dental condition for treatment purposes only.

10. Entitlement to service connection for a headache disorder.

11. Entitlement to a compensable rating for residuals of a cholecystectomy and appendectomy. 

12. Entitlement to a compensable rating for plantar warts.

13. Entitlement to an initial compensable rating for scars, status post cholecystectomy and appendectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to May 1979. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the RO. The Board remanded the appeal in September 2015 for further development. The development has been completed and the case has been returned to the Board for appellate consideration.   


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. An epigastric disorder is not attributable to service.

2. An eye disorder/vision loss is not attributable to service.

3. The Veteran does not have a skin rash.

4. The Veteran does not have residuals of a head trauma.

5. The Veteran's hammertoes/hallux valgus disorder is not attributable to service.

6. The Veteran does not have a sinus disorder.

7. The Veteran's cervical spine disorder is not attributable to service.

8. The Veteran does not meet the requirements for any of the classes of eligibility for dental treatment.

9. The Veteran does not have a chronic headache disorder.

10. The postoperative residuals of the cholecystectomy are asymptomatic

11. The plantar warts are inactive.

12. The cholecystectomy with appendectomy scars are superficial and not painful or unstable. A linear scar on the right upper quadrant of the anterior trunk measures 15 cm; a non-linear scar on the anterior trunk covers a total area of 3 cm by 2 cm.  

CONCLUSION OF LAW

1. The criteria for service connection for an epigastric disorder are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for service connection for vision loss are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3. The criteria for service connection for an eye disorder are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4. The criteria for service connection for a skin rash are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5. The criteria for service connection for residuals of a head trauma are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6. The criteria for service connection for hammertoes are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

7. The criteria for service connection for sinusitis are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

8. The criteria for service connection for cervical spondylosis are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

9. The criteria for eligibility for VA dental treatment for a dental condition have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 1712 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 17.161 (2015).

10. The criteria for service connection for a headache disorder are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

11. The criteria for a compensable rating for residuals of a cholecystectomy and appendectomy are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7315 (2015). 

12. The criteria for a compensable rating for plantar warts are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7820 (2015). 

13. The criteria for an initial compensable rating for scars, status post cholecystectomy and appendectomy are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7805 (prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letter sent to the Veteran in February 2006. The claims were last adjudicated in March 2016.

The duty to assist the Veteran has also been satisfied. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for increased ratings and service connection. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained are adequate with regard to the increased rating claims because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. With regard to the service connection claims, the examination and the medical opinions obtained in November and December 2015 are adequate to evaluate the claims for service connection, as the opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was remanded to the RO in September 2015. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that the AOJ schedule the Veteran for examinations to determine nature and etiology of his claimed epigastric disorder, vision loss, eye disorder, skin rash, residuals of head trauma, hammertoes, sinusitis, cervical spondylosis and headaches and to evaluate the severity of his service-connected cholecystectomy and appendectomy, plantar warts and scars, status post cholecystectomy and appendectomy. The Veteran received the examinations in November and December 2015. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. 

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran contends that he has current epigastric disorder, vision loss, an eye disorder, a skin rash, residuals of head trauma, hammertoes, sinusitis, cervical spondylosis and headaches that onset during his period of service. However, the preponderance of the evidence is against the claims and the appeal will be denied. 

The Veteran's May 1957 service enlistment examination report documents that the Veteran's right eye distance vision was correctable to 20/80. An April 1961 service treatment record reflects the Veteran's report of having poor vision in his right eye since a childhood accident; the examiner diagnosed amblyopia and prescribed glasses. A March 1965 service treatment record reflects the Veteran's complaint that he had a constant headache for approximately one week but had no complaint now. A December 1965 service treatment record documents a two-millimeter blood spot on the conjunctiva. A July 1966 service treatment reflects that the Veteran received treatment for a rash (tinea cruris) during his service in Vietnam. An October 1972 service treatment record documents the Veteran's complaint of headaches. An August 1976 service treatment record documents the Veteran's report of experiencing pain and discomfort in the epigastric area. The diagnosis was rule-out hiatal hernia. A subsequent August 1976 esophagram report reflects "no hiatus hernia was demonstrated."

Relevant post-service medical records are an April 1986 (approximately seven years post-service) private esophagram and upper GI series showing a "small sliding hiatus hernia." The June 1986 private gastroenterology endoscopy report reflects that a two-centimeter hiatal hernia was found. However, the October 2011 report of VA digestive conditions examinations reflects that the Veteran did not have a hernia. The examiner concluded "no diagnosis warranted at this time.

The December 2015 report of VA esophageal conditions examinations documents a diagnosis of hiatal hernia. The Veteran reported that he was not on any medication for his hernia and was not receiving medical treatment for this disorder. The physician opined that it was less likely than not that the Veteran's current epigastric disorder (hiatal hernia) was incurred in or caused by any event in the service. Noting that imaging and direct visualization of his upper gastrointestinal (GI) tract was normal during service, the physician explained that the hiatal hernia documented after service was too remote from the Veteran's retirement from service to have a relationship to service.

The November 2015 report of VA eye conditions examination reflects that the Veteran has preoperative cataracts of the eyes and significant astigmatism of the right eye and minimal refractive error of the left eye. The Veteran reported that he worked near flightlines during his period of service and was exposed to flightline/aircraft fumes and gasses that permeated throughout the building. He described his eye disorder as the appearance of dark spots or "floaters," particularly when sighting a weapon. He did not dispute that his right eye vision was reduced prior to service due to injury sustained when he was a three year old child. He reported that his vision seemed fine until he failed the vision portion of his first driver's license examination at 17 years of age. Thereafter, he was examined and given a prescription for glasses. He stated that his vision loss complaint was that he did not see as well as he had in prior years.

Documenting review of the claims file, the optometrist opined that the claimed eye disorder was less likely than not incurred in or caused by an in-service injury, event or illness. Rather, the optometrist explained that the examination revealed normal age-appropriate ocular health and stable refractive error in both eyes. The optometrist noted that there was no evidence of an eye disorder or ocular trauma or surgery documented in the service treatment records. The optometrist found that the Veteran had visual acuity that was correctable but reduced in the right eye (consistent with the documented history) and fully correctable in his left eye.

The October 2011 report of VA examination reflects that the Veteran complained of a red, painful rash that involved his buttock and groin with flare-up occurring twice per year for which he used over-the-counter Vaseline Intensive Care skin moisturizer. However, no rash was documented on examination. Thus, the examiner concluded that the claimed skin rash was less likely than not incurred in or caused by the claimed in-service injury, event or illness.

The December 2015 report of VA skin diseases examination reflects that the Veteran did not have a skin condition. The Veteran complained that he was treated for a skin rash "many times." He reported that he tried self-medication without resolution. He stated that the rash appeared on lower legs, inner thighs and back. He complained of a burning rash on his right lower leg; however, a rash was no visible on examination. He was not prescribed medication or followed by a medical provider for skin rash. However, the examining physician concluded that the Veteran did not have a diagnosed skin disorder, specifically noting that examination failed to show a skin rash in the area identified by the Veteran. The physician noted that examination showed that the Veteran's skin did not show any abnormal legion, morphology, color or consistency of the skin in question. 

The December 2015 report of VA cranial nerve conditions examination reflects the Veteran's account of an initial head trauma at a skating rink when he hit his head. He reported that "the lights went out." However, he did not seek medical attention. He also related a "slip and fall" accident when he slipped on ice and hit his head. He reported that he had experienced headaches since the fall and had sustained a neck injury. He did not articulate any signs, symptoms, complaints or history that would indicate a cranial nerve problem. He denied any problems with smell, facial movements, tongue movements, cough or gag reflex problems or flushing.

The physician concluded that the Veteran did not have a diagnosed cranial nerve condition nor did he have a diagnosed cranial nerve residual of head trauma. The physician explained that the Veteran was not using any medication for a cranial nerve residual of head trauma nor did he see a neurologist for a cranial nerve residual of head trauma disorder. Further, the physician noted that physical examination was within normal limits, noting the Veteran could open and close his eyelids, move his eyeballs, his pupils accommodated to light, he had appropriate grimace and neck muscle strength and he reported normal taste and smell and his sensory was intact.

The October 2011 report of VA foot conditions examination reflects that the Veteran has hammertoes affecting the second toe of each foot. He also had mild or moderate symptoms of bilateral hallux valgus.

The December 2015 report of VA foot conditions examination reflects that the Veteran had bilateral hammertoes and bilateral hallux valgus. The Veteran claimed he had ill-fitting boots from basic training which caused his bilateral hammertoes. 

Noting review of the service treatment records and a lack of complaint of hammertoes (despite complaining about plantar wart), the physician opined that it was less likely than not that the Veteran's current hammertoes were incurred in or caused by his period of service, to include the wearing of wrong-sized boots during training camp. Additionally, the physician also concluded that the Veteran's hammertoes were not caused or permanently aggravated, beyond normal progression, by the Veteran's service-connected plantar warts (and foot callosities).

A November 2001 private treatment record documents the Veteran's complaint of a 10 week sinus problem that originated from chronic bronchitis. He denied any trouble with nose, sinuses, mouth or throat. The December 2001 CT scan of the paranasal sinuses showed moderate ethmoid sinus disease bilaterally; minor mucoendosteal thickening along the superior and lateral aspect; small amount of disease anteriorly of the left maxillary sinus; and, slight nasal septum deviation to the left along the inferior aspect.

The December 2015 report of VA sinusitis, rhinitis and other conditions of the nose, throat, larynx and pharynx examination reflects that the Veteran did not have a diagnosed sinus, nose, throat, larynx or pharynx disorder. The Veteran reported that a medical provider told him in July 1989 to have a sinus evaluation if his headaches persisted. The physician noted that the Veteran received treatment for allergic rhinitis and sinusitis in December 1993 and April 2002 but noted the dates were remote from his retirement from the service in 1979. The Veteran was not being treated for sinusitis on a recurrent basis.

The physician concluded that the Veteran did not have a diagnosed chronic sinusitis disorder, noting that examination did not show any signs or symptoms consistent with chronic sinusitis. The physician explained that sinusitis up to three times per year was considered "normal." A diagnosis of chronic sinusitis required chronic, persistent sinusitis (i.e., infection lasting for more than 6 weeks in spite of antibiotic therapy) or chronic, recurrent sinusitis (i.e., 4 or more episodes of sinusitis in one year in spite of antibiotic therapy). 

The physician also explained that chronic rhinosinusitis (CRS) was an inflammatory condition involving the paranasal sinuses and the lining of the nasal passages, lasting 12 weeks or longer, despite attempts at medical management. The four cardinal symptoms of CRS are mucopurulent drainage, nasal obstruction, facial pain and/or pressure and decreased olfaction; at least 2 of the 4 symptoms must be present for a diagnosis of CRS. The physician concluded that the Veteran did not meet the criteria for a diagnosis of chronic sinusitis or CRS and thus there was no sinus diagnosis.

The December 2015 report of VA neck conditions examination documents a diagnosis of spondylosis of the cervical spine. The Veteran reported that he injured his neck twice in service. The first time was at a skating rink when he hit his head. He reported that "the lights went out." However, he did not seek medical attention. The next time was from a slip and fall accident when he slipped on ice and hit his head. He reported that he had experienced headaches since the fall and had sustained a neck injury. Around 1989 and 1993, he complained of headaches and underwent imaging of his neck that showed mild spondylosis of the cervical spine.

The physician noted the Veteran's report of injury twice but also noted that the Veteran did not seek medical care in either incident. Acknowledging that the Veteran had mild spondylosis, the physician explained that cervical spondylosis was a medical term that encompassed soft tissue, disc and/or degenerative changes. However, the physician explained that the Veteran's disability was an age-appropriate degenerative process without correlation to back or neck pain. Thus, the physician opined that the Veteran's mild cervical spondylosis was not due to, incurred in, caused by or worsened beyond its natural progression during his period of service.

A September 1979 post-service treatment record reflects the Veteran's complaint of daily headaches since retiring in May 1979. The diagnosis was muscle traction headache. The December 1989 report of CT scan documents the Veteran's complaint of a long history of headaches, especially with head movement. The impression was normal enhanced cranial CT. The January 1994 treatment record documents an assessment of chronic daily headaches.
The December 2015 report of VA headaches examination reflects that the Veteran does not have a headache condition. The Veteran reported that he began experiencing headaches in September 1979. The examiner documented review of the Veteran's medical history associated with his complaints of headaches, including a July 1993 record documenting the Veteran's complaint of a 30 year history of headaches. However, objective examination failed to result in diagnosis of a headache disorder. The Veteran reported that he experienced daily headaches, 24 hours per day. He used over-the-counter medication to treat his headache pain; he was not prescribed any medication to treat a chronic disabling headache condition. 

The physician noted that the Veteran received treatment for headaches during his period of service and that he was treated for muscle traction headaches in September 1979 (shortly after service). Acknowledging that the Veteran was seen for head pain throughout the 1980s, the physician noted that exact etiology was not specified. The physician explained that neurologic and sinus evaluations were performed but etiology was still not determined. The physician concluded that without a diagnosed headache condition or continued followup with neurology or an ear nose and throat specialist, a nexus between the headaches and the Veteran's military service could not be established. 

The claims of service connection for skin rash, residuals of head trauma, sinusitis and headache disorder must be denied. Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. §§ 1110, 1131. The more probative evidence establishes that despite the Veteran's arguments to the contrary, he does not currently have a skin rash, residuals of head trauma, sinusitis or headache disorder. (See December 2015 reports of VA skin diseases, cranial nerve conditions, sinus conditions and headaches examinations). Thus, there can be no valid claims for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Although the Veteran has a current epigastric disorder, vision loss/eye disorder, hammertoes and cervical spondylosis, the preponderance of the evidence is against a finding of a linkage between the onset of the epigastric disorder, vision loss/eye disorder, hammertoes and cervical spondylosis and a period of. Rather, the evidence shows that the Veteran's current epigastric disorder, vision loss/eye disorder, hammertoes and cervical spondylosis are unrelated to service, having onset after service. (See November and December 2015 VA examination reports). 

With regard to the claim for vision loss/eye disorder, to the extent that the Veteran has refractive error in both eyes, regulations establish that a refractive error of the eye is not a disease or injury for compensation purposes. 38 C.F.R. § 3.303 (2015). 

The Board has considered a May 2012 statement from the Veteran's treating chiropractor in which the chiropractor concludes that "based on [the Veteran's] military history and chemical exposure it was suggested that a possibility existed of a correlation between the symptoms presented and the exposure to chemical experiences in the military." 

However, the chiropractor explained that investigation of these symptoms was beyond his scope of practice and recommended that it be further investigated. To the extent these records represent evidence in favor of the claims the Board is affording this statement little probative value. Importantly, it is unclear what claimed disability this statement is submitted to support. Further, the chiropractor admitted that investigation of the symptoms was beyond his scope of practice and recommended that the matter be further investigated. Thus, the chiropractor's conclusion is speculative in nature and does not provide the degree of certainty required for persuasive nexus evidence in this case. Conjectural or speculative opinions which suggest no more than some remote possibility of an etiological relationship are insufficient to support a grant of service connection. See 38 C.F.R. § 3.102 (2007). See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship). Accordingly, this statement is afforded little probative value.

To reiterate, the more probative evidence establishes that the Veteran does not currently have a skin rash, residuals of head trauma, sinusitis or headache disorder and his current epigastric disorder, vision loss/eye disorder, hammertoes and cervical spondylosis are unrelated to service, having onset after service. Further, regarding the skin rash claim, the Veteran has submitted photographs of the plantar warts of the feet. However, entitlement to a compensable rating for plantar warts is a separate issue from the claim for service connection for skin rash and that issue will be addressed herein. 

The only other evidence supporting these claims are the various general lay assertions. The Veteran is competent to state that he experienced epigastric disorder, vision loss, an eye disorder, a skin rash, residuals of head trauma, hammertoes, sinusitis, cervical spondylosis and headaches during his period of service. However, he is a lay person and is not competent to establish that he has current epigastric disorder, vision loss, an eye disorder, a skin rash, residuals of head trauma, hammertoes, sinusitis, cervical spondylosis and headaches as a result. 

The Veteran is not competent to diagnose any current skin rash, residuals of head trauma, sinusitis and headache disorder. Further, the Veteran is not competent to establish that his current epigastric disorder, vision loss/eye disorder, hammertoes and cervical spondylosis had onset as a result of service. He is not competent to offer opinion as to etiology of any epigastric disorder, vision loss/eye disorder, hammertoes and cervical spondylosis. The question regarding the diagnosis or etiology of a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).
 
The claims of entitlement to service connection for epigastric disorder, vision loss, an eye disorder, a skin rash, residuals of head trauma, hammertoes, sinusitis, cervical spondylosis and headaches must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Dental Treatment

The Veteran seeks treatment to maintain his dental hygiene. He contends that during service he was treated three to four times per year for periodontal disease. 

A veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met. 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161. Rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war. 38 C.F.R. § 3.381(b).

The classes of eligibility for dental treatment are set forth in 38 C.F.R. § 17.161. See 38 U.S.C.A. § 1712. 

With reference to Class I, those having a service-connected compensable dental disability or condition may be authorized dental treatment as necessary to maintain oral health and masticatory function. The Veteran does not have a dental disability subject to compensable service connection, as set forth under 38 C.F.R. § 4.150. As such, the Veteran does not satisfy Class I criteria. 38 C.F.R. § 17.161(a).

With reference to the Class II criteria, a veteran who has a service-connected, noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, may, under certain specified conditions, utilize outpatient dental services and treatment. Restrictions include one-time treatment and timely application after service, usually within one year after discharge or release from active service. Additionally, the certificate of discharge or release must not certify that the veteran was provided a complete dental examination within 14 months after discharge or release unless delayed through no fault of the veteran. In the present case, the Veteran has not been previously awarded service connection for purposes of receiving VA outpatient dental treatment. Thus, he does not meet the Class II criteria. 38 C.F.R. § 17.161(b); see also 38 U.S.C.A. § 1712(a)(1)(B). 

Veterans having a service-connected, noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma (Class II (a)) may be authorized any treatment indicated as reasonably necessary for the correction of the service-connected noncompensable condition or disability. 38 C.F.R. § 17.161(c). Replaceable missing and broken (fractured) teeth may be considered service connected solely for the purposes of determining entitlement to dental examinations or outpatient dental treatment. Simington v. West, 11 Vet. App. 41   (1998). Trauma, as defined for purposes of dental treatment eligibility, connotes damage caused by the application of sudden, external force, brought to bear outside a clinical setting. For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service. 38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97 (1997), 62 Fed. Reg. 15,566 (1997); Nielson v. Shinseki, 607 F.3d 802   (2010) (service trauma in 38 U.S.C. § 1712(a)(1)(C) means an injury or wound produced by an external physical force during the service member's performance of military duties; this definition excludes the intended result of proper medical treatment and psychological stress not the result of malpractice). The Veteran does not have a service-connected, non-compensable dental condition or disability adjudicated as resulting from combat wounds or service trauma. Thus, he does not meet the Class II(a) criteria.

The Veteran is neither homeless nor an eligible Veteran pursuant to 38 U.S.C.A. § 2062. He was not a prisoner of war and made no other prior application for or received dental treatment from the VA. He does not have a dental condition professionally determined to aggravating disability from an associated service-connected condition or disability; his service connected disabilities are not rated 100 percent disabling and he is not entitled to a 100 percent rating by reason of individual unemployment. He is not participating in a training or rehabilitation program for veterans with service-connected disabilities and he is not scheduled for admission or otherwise receiving hospital, nursing home, domiciliary or medical care. Simply, he meets no class of eligibility for dental treatment set forth in 38 C.F.R. § 17.161. Accordingly, service connection for a dental condition for treatment purposes only is not warranted.

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

Residuals of a Cholecystectomy and Appendectomy

The rating of the Veteran's residuals of a cholecystectomy and appendectomy has been assigned pursuant to Diagnostic Code 7315. See 38 C.F.R. § 4.114. The diagnostic criteria instruct that chronic cholelithiasis is rated as chronic cholecystitis. A noncompensable rating is assigned for mild chronic cholecystitis. A 10 percent rating is assigned for moderate chronic cholecystitis with gall bladder dyspepsia, confirmed by X-ray technique, and with infrequent attacks (not over two or three a year) of gall bladder colic with or without jaundice. A 30 percent rating is assigned for severe chronic cholecystitis with frequent attacks of gall bladder colic.

The Board has examined the record and finds that the preponderance of the evidence is against the assignment of a compensable rating and the appeal will be denied.

The October 2011 report of VA digestive conditions examination reflects that the only residual of the cholecystectomy and appendectomy was a scar to the right upper abdominal region. Abdominal bowel sounds were normal. There was no hepatosplenomegaly (HSM) and the abdomen was non-tender to palpation. His residuals of a cholecystectomy and appendectomy had no significant effect on his occupation or activities of daily living.

The December 2015 report of VA gallbladder and pancreas conditions examination reflects that the Veteran's postoperative residuals of a cholecystectomy and appendectomy were asymptomatic and he did not have symptoms attributable to a pancreas condition.

The evidence demonstrates that the Veteran's residuals of a cholecystectomy and appendectomy are asymptomatic, i.e., no more than mild in nature and is adequately contemplated by the assigned noncompensable rating. Thus, the Board finds that a compensable rating is not warranted.

Plantar Warts and Scars 

Effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin. Specifically, these amendments concern 38 C.F.R. § 4.118, DCs 7800-7805. As these amendments apply to applications for benefits received by VA on or after October 23, 2008, these new regulations do not apply to the instant claim. These regulations provided for consideration of the new regulations upon request by the Veteran. However, in this case, no such request has been made. 

Under the applicable criteria for evaluating scars prior to October 23, 2008, compensable (10 percent) ratings are assigned for scars, not affecting the head, face, or neck, that 1) are deep and cover an area exceeding 6 sq. in. (39 sq. cm.) (a deep scar is one associated with underlying soft tissue damage); 2) cause limited motion and cover an area exceeding 6 sq. in.; 3) are superficial, do not cause limited motion, and cover an area of 144 sq. in. or greater (a superficial scar is one not associated with underlying soft tissue damage); 4) are superficial and unstable (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar); or 5) are superficial and painful on examination. See 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804. 

Higher ratings may be assigned where the scar is either deep or causes limitation of motion and covers an area exceeding 12 sq. in.  Alternatively, scars may be rated based on the limitation of function of an affected part. 38 C.F.R. § 4.118, DC 7805.

The rating of the Veteran's plantar warts has been assigned pursuant to Diagnostic Code 7820. See 38 C.F.R. § 4.118. The diagnostic criteria instructs that infections of the skin not listed elsewhere (including bacterial fungal, viral, treponemal and parasitic diseases) are rated as disfigurement of the head, face, or neck (DC7800), scars (DC's 7801, 7802, 7803, 7804 or 7805), or dermatitis (DC7806), depending upon the predominant disability.

The rating for the Veteran's scars, status post cholecystectomy and appendectomy has been assigned pursuant to Diagnostic Code 7805. 38 C.F.R. § 4.118. Under Diagnostic Code 7805 (prior to October 23, 2008), scars are rated based on limitation of function of the affected part. Id. 

The Board has examined the record and finds that the preponderance of the evidence is against the assignment of compensable ratings for the plantar warts and scar, status post cholecystectomy and appendectomy and the appeals will be denied.

The October 2011 report of VA examination reflects that the Veteran has a scar to the right upper abdomen, status post cholecystectomy and appendectomy. The scar is not painful or unstable with frequent loss of covering of skin over the scar. There are two, linear scars located on the anterior trunk. The linear scar on the right upper abdomen is 14.3cm long; the linear scar on the left upper abdomen is 4cm long. The scars do not result in limitation of function. 

The October 2011 report of VA foot conditions examination reflects that the Veteran has calluses to the plantar aspect of the third metatarsal head which are not painful and calluses to the dorsal skin of the PIPJ of the second toe bilaterally which are not painful. The examiner commented that plantar warts were not present on examination; however, the calluses to the skin overlying the third metatarsal head could be a residual from previous wart removal. The examiner indicated that the Veteran's plantar warts had no impact on his ability to work.

The December 2015 report of VA infectious diseases examination reflects that the Veteran did not see a treatment provider for his plantar warts. He reported that he did not currently have a wart but felt one was coming on. He stated that he self excises the warts as he saw them. Physical examination showed that the Veteran's plantar warts are inactive. The Veteran had bilateral calluses over the plantar surface of his third metatarsal head. The examiner remarked that the Veteran's plantar warts did not impact his ability to work.

The December 2014 report of VA scars examination reflects that the Veteran's scar to the right upper abdomen, status post cholecystectomy and appendectomy was not painful or unstable with frequent loss of covering of skin over the scar. The scar measured 15cm long. There was also a superficial non-linear scar on the anterior trunk that covered a total area of 3cm by 2 cm. 

The evidence demonstrates that the Veteran's plantar warts are inactive and the scars, status post cholecystectomy and appendectomy consisted of 2 linear scars (15cm long and 4 cm long) that did not result in limitation of function and a superficial non-linear scar on the anterior trunk that covered a total area of 3cm by 2 cm. Furthermore, the scars were not painful or unstable with frequent loss of covering of skin over the scar. The symptoms are adequately contemplated by the assigned noncompensable ratings. Thus, the Board finds that compensable ratings for the plantar warts and scars, status post cholecystectomy and appendectomy are not warranted.

Regarding the claim for a compensable rating for plantar warts, the Board notes that when there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active, rather than inactive, phase. See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994). However, in Voerth v. West, 13 Vet. App. 117 (1999), the Court found Ardison inapplicable where the Veteran's disability, in its recurrent state, did not affect his earning capacity and the worsened condition did not last more than a few days. Voerth at 122-23.  

Here, the facts are distinguishable from Ardison and similar to Voerth because the records do not show any current warts. Further, the Veteran reported that when he did have an occurrence of a plantar wart, he was able to self-excise the wart (i.e., the recurrent condition did not last more than a few days). In addition, the evidence demonstrates that the Veteran's plantar warts did not affect his ability to be employed (i.e., his warts did not affect his earning capacity). Thus, an examination in an active phase of the condition was not required.

Extraschedular

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The symptomatology and impairment caused by the Veteran's residuals of a cholecystectomy and appendectomy, plantar warts and scars, status post cholecystectomy and appendectomy is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The Veteran's residuals of a cholecystectomy and appendectomy are asymptomatic, his plantar warts are inactive and his scars, status post cholecystectomy and appendectomy are superficial and not painful or unstable. The degree of impairment and symptoms are included in the criteria found in the rating schedule for the residuals of a cholecystectomy and appendectomy, plantar warts and scars, status post cholecystectomy and appendectomy. Because the schedular rating criteria are adequate to rate the residuals of a cholecystectomy and appendectomy , plantar warts and scars, status post cholecystectomy and appendectomy, the other two steps in the analysis of extra-schedular ratings need not be reached. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. " Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. 

A comparison of the Veteran's symptoms and functional impairments resulting from his disability with the pertinent schedular criteria does not show that his service-connected residuals of a cholecystectomy and appendectomy , plantar warts and scars, status post cholecystectomy and appendectomy at issue present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

The severity of the Veteran's residuals of a cholecystectomy and appendectomy, plantar warts and scars, status post cholecystectomy and appendectomy is specifically contemplated by the criteria discussed above, including the effect of the Veteran's residuals of a cholecystectomy and appendectomy, plantar warts and scars, status post cholecystectomy and appendectomy on his occupation and daily life. In the absence of exceptional factors associated with the residuals of a cholecystectomy and appendectomy, plantar warts and scars, status post cholecystectomy and appendectomy, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. Further, the issue of a TDIU was denied in the April 2006 rating decision. The Veteran explicitly did not express disagreement or perfect an appeal with regard to entitlement to a TDIU rating. Therefore, that issue is not part of the appeal. 

 
ORDER

Service connection for an epigastric disorder is denied.

Service connection for vision loss is denied.

Service connection for an eye disorder is denied. 

Service connection for a skin rash is denied.

Service connection for residuals of head trauma is denied.

Service connection for hammertoes is denied.

Service connection for sinusitis is denied.

Service connection for cervical spondylosis is denied.

Service connection for a dental condition for treatment purposes only is denied.

Service connection for headaches is denied.

A compensable rating for residuals of a cholecystectomy and appendectomy is denied. 

A compensable rating for plantar warts is denied.

An initial compensable rating for scars, status post cholecystectomy and appendectomy is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


